The opinion of the Court was delivered, ly


Mr. Justice Johnson.

The act of the legislature, prescribing the mode of drawing and summoning jurors, provides, that the clerk shall enter the names of the jurors drawn, to serve at the succeeding term; ig. *91a pannel or column .of the session’s book, which he is required fairly and exactly to transcribe and annex to the writ of venire, to be by him forthwith delivered to the sheriff, (vide Public, .Laws, 124, s. 4.) and the omission of the clerk to deliver the venire to the sheriff forthwith, is' the foundation of this motion. All must admire the beauty and wisdom of a system calculated like ours to secure a fair and impartial trial by jury; and it is, perhaps, amongst the first duties of this court, to guard it with the utmost vigilance. But T apprehend that in this instance, there has been no violation of any of the provisions calculated to .secure this object, and this conclusion, I think, must follow, if we recur to the circumstances. The jury by -whom the prisoner was tried were regularly drawn at the preceding term, they attended the court and were sworn upon the trial, and, in any view, were the appropriate and legitimate triors of the prisoner, and as to him the end and aim of the law has been fully accomplished. But it is objected that the mode of summoning them has been irregular. The important object of obtaining an impartial jury is secured by the manner of drawing them, which is not affected nor controlled in the least by the mode of summoning them; and it is obvious that in prescribing the mode, the legislature had nothing more in view than to procure it tobe promptly done. The writ of venire was the authority of the sheriff, and as the process of the court, secured the attendance of the jurors, I am unable to -see how the prisoner is affected by an irregularity in this respect. It is not intended to dispense with the necessity or use of the writ of venire. On the contrary, t think that the clerk was criminally negligent, and deserves at the hands of the court the severest animadversion.
Edwards, for motion.
The Attorney Qeneral^ contra.
The motion is refused. —
JYott, Colcoclc, Richardson and Huger, Justices, concurred.